NUMBER 13-19-00112-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


PIONEER NATURAL RESOURCES USA, INC.,                                     Appellant,

                                         v.

WINFORD A. MATTHEW ET AL.,                                               Appellees.


                  On appeal from the 135th District Court
                        of De Witt County, Texas.


                        MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
             Memorandum Opinion by Justice Hinojosa

      Appellant Pioneer Natural Resources USA, Inc. and appellees Winford A.

Matthew, Earl B. Matthew, Roberta M. Wiedeman, Trustee of Roberta Matthew

Wiedeman Living Trust, Terri Lynn Matthew, Trustee of Terri Lynn Matthew 2006

Revocable Trust, Katherine McMurrey, Dorothy Rickey, Patricia Diane Karl Lindemann,

Annalyn Karl, Trustee of Credit Shelter Trust under Last Will and Testament of Richard
Karl, William Terry Kuester, Carol Ann Kuester Moore, Jennifer K. Cooper, and C. T.

Matthew Family Partnership II d/b/a Matthew Sisters Cattle Co. II (by and through its

general partners Lisa Ann Matthew Fowler, Holly Jo Matthew Dyes, and Amy Beth

Matthew Federick), have filed an “Agreed Motion for Voluntary Dismissal and to Vacate.”

See TEX. R. APP. P. 42.1(a)(2). According to the agreed motion, the parties have entered

into a settlement agreement rendering this appeal moot.

      Pursuant to the settlement agreement, the parties to this appeal request that we:

(1) vacate the Order on Plaintiffs’ Motion to Compel and for Discovery Abuse Sanctions,

signed on January 9, 2018; (2) vacate the Order Granting Plaintiffs’ Partial Summary

Judgment, signed on September 26, 2018; (3) vacate the Order Denying Defendant’s

Motions for Summary Judgment, signed September 26, 2018, filed October 1, 2018; (4)

vacate the Final Judgment, filed February 14, 2019; and (5) dismiss this appeal as moot.

      We grant the “Agreed Motion for Voluntary Dismissal and to Vacate.” We vacate

the foregoing designated orders and final judgment, without regard to their merits, and

we dismiss the appeal as moot. See TEX. R. APP. P. 42.1(a); id. R. 43.2; Rosemond v.

El Paso Healthcare Sys., Ltd., 225 S.W.3d 157, 158 (Tex. App.—El Paso 2005, no pet.);

see also McClellan v. Johnson City Hous. Auth., No. 03-19-00190-CV, 2019 WL 3242632,

at *1 (Tex. App.—Austin July 19, 2019, no pet.) (mem. op.); United Specialty Ins. Co. v.

Cantu, 04-18-00746-CV, 2019 WL 938288, at *1 (Tex. App.—San Antonio Feb. 27, 2019,

no pet.) (mem. op.); Laboy v. Keppel Amfels, LLC, No. 13-17-00575-CV, 2018 WL
6581738, at *1 (Tex. App.—Corpus Christi Dec. 13, 2018, no pet.) (mem. op.). Costs

will be taxed against appellant. See TEX. R. APP. P. 42.1(d) (“Absent agreement of the

parties, the court will tax costs against the appellant.”). Having dismissed the appeal at

                                            2
the parties’ request, no motion for rehearing will be entertained, and our mandate will

issue forthwith.

                                                            LETICIA HINOJOSA
                                                            Justice
Delivered and filed the
5th day of September, 2019.




                                          3